891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. RAMSEY, Plaintiff-Appellant,v.David A. GARRAGHTY, Warden;  Kenneth Osborne, AssistantWarden of Operations;  Major Armortrout, Chief ofSecurity;  Howard G. Coles, WatchCommander, Defendants-Appellees.
No. 89-6620.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1989.Decided:  Nov. 9, 1989.Rehearing and Rehearing In Banc Denied Dec. 18, 1989.

James E. Ramsey, appellant pro se.
William W. Muse, Mark Ralph Davis, Alan Katz (Office of the Attorney General of Virginia), for appellees.
Before DONALD RUSSELL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
James E. Ramsey noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and his motion for extension of the appeal period pursuant to Fed.R.App.P. 4(a)(5) was properly denied.   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   We therefore dismiss the appeal.   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.